ACCEPTED
                                                                                                                       14-15-00706-CV
                                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                10/12/2015 12:07:23 PM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                                CLERK




                                           HRM
                                           HORNE ROTA MOOS
                                                                                                       FILED IN
                                                                                               14th COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                               10/12/2015 12:07:23 PM
JOSHUA C. ANDERSON                                                                              CHRISTOPHER A. PRINE
j anderson@hrmlawyers.com                                                                               Clerk


                                                 October 9, 2015

Mr. Christopher A. Prine                                                                       ViaE-File
Clerk, Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

Re:      NO. 14-1500706-CV; Jorge Robles and Werner Robles, Individually and
         as Heirs of Zoila Robles vs. Pinnacle Health Facilities XV, LP d/b/a
         Woodridge Nursing and Rehabilitation

Dear Mr. Prine:

      Per this Court's Order of August 21, 2015, please be advised that the trial
court denied Pinnacle Health Facilities XV, LP d/b/a Woodridge Nursing and
Rehabilitation's Motion to Reconsider Overruling of Objections to Plaintiffs'
Amended Chapter 74 Expert Report and Motion to Dismiss on October 5, 2015. A
copy of the trial court's order is enclosed.

      If you have any additional questions, please do not hesitate to contact the
undersigned.

                                                                 Very truly yours,

                                                                  HORNE ROTA Moos, LLP

                                                                 Isl Joshua C. Anderson

                                                                 Joshua C. Anderson
JCA/lec/27502/appeals


                              HR M               HORNE ROTA MOOS LLP
                                  HOUSTON Tl:'.XAS       l'-IE\'V 01-iLF:ANS LOUISIAl'-i/\

                                2777 Allen Parkwuy Suite 1200 / Houscon T,~xas 77019-2'1-·11
                        713 3:03 4500     80:) 2~53 2703   F 713 333 .:1600 HPMI A.\VYf-::Ps.cory~
                                                                               9/21/2015 3:17:04 PM
                                                                               Chris Daniel - District Clerk
                                                                               Harris County
                                                                               Envelope No: 7019265
                                                                               By: GENTRY, EUNIECY M
                                                                               Filed: 9/21/2015 3:17:04 PM
                                                                                                          Pgs-1
                                      CAUSE NO. 2015-11057
                                                                                                          DIS MY
JORGE ROBLES and WERNER                                §     IN THE DISTRICT COURT OF
ROBLES, Individually and as Heirs of                   §
ZOILA ROBLES                                           §
                                                       §
                                                       §
vs.                                                    §     HARRIS COUNT~~EXAS

PINNACLE HEALTH FACILITIES
XV, LP d/b/a WOODRIDGE
                                                       ~
                                                       §                       u~~
NURSING AND REHABILITATION                             §     55TH DIST~T COURT
                                                                    o~Cjf
                      ORDER ON DEFENDANT'S MOTION TO ~ISS
                                                                        O~,J

        On this day, came on to be heard Defendant, PINNAC~ALTH FACILITIES XV, LP
                                                             o   (WD"
d/b/a WOODRIDGE NURSING AND REHABILITATIO~"'Motion to Reconsider Oven-uling
                                                        C/j;
of Objections to Plaintiffs' Amended Chapter 74        E~ Report and Motion to Dismiss (the

                                        argu~~~ counsel is of the opinion that Defendant's
"Motion") and the Court, having heard the

Motion should be in all things, DENIED. It~Yrefore,

      ORDERED, ADJUDGED and ,~~REED that Defendant, PINNACLE HEALTH
                                  1£»'0'
FACILITIES XV,        LP d/b/a WO~GE NURSING AND REHABILITATION's Motion                           is

hereby DENIED;                    ~
                               ~G>
        IT IS FURTHER ~RED, ADJUDGED and DECREED that the discovery stay order

previously issued by tp~urt will stay in place pending the resolution of any appeal taken of this
                        gs
order or until   sue~ as the time to file an appeal of this order has expired.
                  ~rg
            ~
        SIGNED this _ _ _ _ day of _ _ _ _ _ _ _ , 2015.



                                             Signed:
                                           10/5/2015
                                                             JUDGE PRESIDING


                                                  1